Citation Nr: 0417576	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus.  

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to February 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 RO decision that granted service 
connection and assigned an initial rating of 20 percent for 
diabetes mellitus associated with herbicide exposure, 
effective on July 9, 2001.  

The issue of service connection for the residuals of a 
cerebrovascular accident is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and his representative in further action 
is required on his part.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Since July 9, 2001, the service-connected diabetes 
mellitus associated with herbicide exposure is shown to have 
been productive of a disability picture that required oral 
hypoglycemic agent and restricted diet.  

3.  Beginning on November 21, 2001, the service-connected 
diabetes mellitus is shown to have been productive of a 
disability picture that more nearly approximates that of one 
requiring insulin, restricted diet and regulation of 
activities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment an initial rating in 
excess of 20 percent for the service-connected diabetes 
mellitus since July 9, 2001 have not been met.  38 U.S.C.A.  
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.119 
including Diagnostic Code 7913 (2003).  

2.  The criteria for the assignment of a 40 percent rating, 
but not higher, for the service-connected diabetes mellitus 
beginning on November 21, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.119 
including Diagnostic Code 7913 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case. By virtue of the 
Statement of the Case (SOC), and correspondence from the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes an evidence development 
letters dated in December 2001 and March 2003 in which the 
veteran was advised of the type of evidence necessary to 
substantiate his initial claim for service connection and 
increased rating claim.  

In these letters, the veteran was also advised of his and 
VA's responsibilities under VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA. 38 U.S.C.A. § 5107(a) 
(West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103 and 5103A (West 2002)).  


 Entitlement to increased evaluation for diabetes mellitus

The record reflects that service connection was established 
for diabetes mellitus in the October 2001 RO decision.  

At that time, a 20 percent evaluation was awarded as of July 
9, 2001, which is the effective date of a VA regulation that 
added diabetes mellitus to the list of diseases for which 
presumptive service connection was warranted based on 
herbicide exposure. See 66 Fed. Reg. 23166-23169 (May 8, 
2001).  

In the October 2001 rating decision, the RO also granted 
service connection for peripheral neuropathy of the right and 
left lower extremities, on the basis that they developed 
secondary to his diabetes mellitus, and assigned a 10 percent 
evaluation for each extremity.  

The veteran is now seeking a higher disability rating for his 
service-connected diabetes mellitus.  The veteran essentially 
contends that the impairment caused by the service-connected 
diabetes mellitus is sufficient to warrant a 40 percent 
evaluation under the criteria of Diagnostic Code (DC) 7913.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4. Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected diabetes mellitus is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that code, a 20 percent 
evaluation is assignable where the diabetes requires insulin 
and a restricted diet; or oral hypoglycemic agents and 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

In this case, the September 2001 VA examination report 
reflects the veteran's diagnosis of diabetes mellitus type 
II, non-insulin dependent.  In his Notice of Disagreement 
received by the RO in December 6, 2001, the veteran reported 
his desire for an increased rating for his service-connected 
diabetes mellitus based on his need for insulin treatment.  

A review of the veteran's VA medical records since the 
September 2001 VA examination reflects that the veteran was 
first placed on insulin treatment on November 21, 2001.  

The Board notes that, in a November 2002 neurology record, 
the veteran's complaints of neck pain radiating to the left 
shoulder and left upper arm associated with weakness, burning 
paresthesias in the feet, and diabetic peripheral neuropathy 
were noted.  The examiner suspected degenerative joint 
disease of the cervical spine.  

In a February 2003 neurology note, the veteran was noted to 
have a burning sensation in his feet with left-sided 
weakness. The veteran was noted to weigh 340 pounds.  His 
gait was unremarkable except for wobbling with obesity.  The 
examiner noted that the veteran was a stroke risk.  

In a January 2003 primary care note, the veteran's physician 
discussed obesity and the need for dietary restriction.  At 
the time, the veteran's weight was 349 pounds.  The physician 
suggested Weight Watchers given that the veteran's 
unsuccessful involvement in VA's Weight Management Group.  
Also noted was the veteran's past treatment from dieticians 
and the examiner's recommendation for gastric bypass surgery.    

In April 2003, the veteran underwent a VA diabetes and 
peripheral nerve examination in order to evaluate the current 
severity of his service-connected disabilities.  The veteran 
was noted to be insulin-dependent, having ceased his use of 
oral hypoglycemic drugs two years prior.  

The examiner noted that, despite progressively increased 
doses of insulin, the veteran's diabetes mellitus was 
uncontrolled.  The veteran reported that, despite being on a 
restricted diet, he had gained 10 to 15 pounds that year.  

The veteran reported that he could no longer walk as far as 
he wanted, as he could two years ago, due to fatigue and foot 
pain.  He reported that he could no longer work, hunt, mow 
the lawn, shovel snow, perform household chores or climb a 
flight of stairs without becoming fatigued and having 
shortness of breath.  The veteran reported that he was had 
stiffness, numbness and tingling in his feet and fingers that 
limited his mobility and sensation.  

The examiner diagnosed the veteran's insulin-dependent 
diabetes mellitus, uncontrolled, with a Hemoglobin A1C of 8.1 
percent.  

In light of the foregoing, the Board finds that the service-
connected disability picture for the period beginning on 
November 21, 2001, is first shown to more nearly approximate 
the criteria for the assignment of a 40 percent evaluation 
under the criteria of DC 7913.  While there is no 
specifically ordered regulation of activities, consideration 
has been given to the veteran's obesity, risk of stroke, and 
heavy focus on drug and diet treatment to control his 
diabetes mellitus.  

Further, the veteran has reported a decreased ability to 
perform regular activities such as working, climbing stairs, 
cutting grass, as a result of his uncontrolled diabetes.  In 
essence, the Board concludes that the veteran's diabetes 
mellitus has been shown to be manifested by insulin-
dependence, a restricted diet and regulation of activities.  

The Board further concludes that the evidence is against the 
assignment of an evaluation in excess of 40 percent under the 
criteria of Diagnostic Code 7913.  

In this regard, the Board notes that there is no evidence 
that the diabetes mellitus has been manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring one or more 
hospitalizations per year or at least two visits per month to 
a diabetic care provider.  The report of the veteran's April 
2003 VA examination is also negative for any such history.  

As discussed, the medical evidence does reflect that the 
veteran's diabetes mellitus has resulted in several 
complications, including peripheral neuropathy of the left 
and right lower extremities.  The RO has already awarded 
service connection for these disabilities on a secondary 
basis.  

The Board in this regard has assessed the record to ascertain 
whether the evidence would support a higher rating during an 
earlier stage of this claim, under Fenderson.  

The foregoing discussion should make clear that the Board has 
found that an evaluation in excess of 20 percent is not 
warranted for the period prior to November 21, 2001 for the 
service-connected diabetes mellitus.  




ORDER

An initial rating higher than 20 percent for the service-
connected diabetes mellitus prior to November 21, 2001 is 
denied.  

Beginning on November 21, 2001, an increased rating of 40 
percent for the service-connected diabetes mellitus is 
granted, subject to the regulations applicable to the payment 
of monetary awards.  



REMAND

The Board notes that in an May 2003 RO decision, the veteran 
was denied service connection for cerebrovascular accident 
(stroke).  In January 2004, the veteran expressed his 
disagreement with the May 2003 decision.  

In this case, the RO has not issued a Statement of the Case 
(SOC) with respect to the veteran's claim of service 
connection for the stroke residuals, as secondary to his 
service-connected diabetes mellitus type II.  

In this case, the filing of a Notice of Disagreement 
initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 
398, 408- 410 (1995).  As noted hereinabove, the RO has not 
issued a Statement of the Case.  Under the Court's 
jurisprudence, the Board is obligated to remand, rather than 
refer, this issue to the RO.  See Godfrey, supra; see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following actions:

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of service 
connection for the residuals of a 
cerebrovascular accident (stroke).  The 
veteran and his representative should be 
provided with copies of the Statement of 
the Case and advised of the time period 
in which to perfect his appeal.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



